Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  resolving  a computational burden on transactional, data processing and storage requirements being reduced thereby to less than such a burden would be for the unmodified first and/or second portfolios,   in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
The claim limitation “a processor…. for resolving  a computational burden on transactional, data processing and storage requirements being reduced thereby to less than such a burden would be for the unmodified first and/or second portfolios.  ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, via any algorithm to perform the claimed function.
In addition, the following modules invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, via any algorithm to perform the claimed function: 
 “a processor for resolving, automatically by the data transaction processing system without identifying the first and second market participants to each other, the two or more non-identical positions within the first portfolio and/or within the second portfolio based on the first criteria and the second criteria to identify at least one of the two or more non-identical positions of the first portfolio and/or the second portfolio that may be offset against the other of the two or more non-identical positions of the firstportfolio and/or the second portfolio.” 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

  
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1,3-6,8,10-16, 18-22 are directed to a system and  method  which are/is one of the statutory categories of invention.  (Step 1: YES).
The claims are directed to an the abstract idea of using a central counterparty which allows market participants to minimize risk and/or transactional fees associated with a portfolio of bilateral positions without substantially altering a risk profile  via a centralized compression  resolve nettable or consolidatable positions across portfolios according to the criteria specified by each market participant 

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claims 16 and 22.  Claim 1 recites the limitations of  
 receiving, by the data transaction processing system, first criteria from a first
market participant, the first criteria identifying to the data transaction processing
system conditions otherwise unknown thereto according to which two or more non-
identical positions of a first plurality of positions within a first portfolio stored in the
portfolio database associated with the first market participant are regarded as being
offsettable against each other, wherein the first portfolio is characterized by a first risk
profile that is a function of the first plurality of positions;

receiving, by the data transaction processing system independent of the receipt
of the first criteria, second criteria from a second market participant, the second
criteria identifying to the data transaction processing system conditions otherwise
unknown thereto according to which two or more non-identical positions of a second
plurality of positions within a second portfolio stored in the portfolio database
associated with the second market participant are regarded as being offsettable against
each other, wherein the second portfolio is characterized by a second risk profile that
is a function of the second plurality of positions;

identifying, by the data transaction processing system wherein the first and
second market participants are unable to do so, that at least one position of the two or
more non-identical positions within the second portfolio represents a counter position
to at least one position of the two or more non-identical positions within the first
portfolio, and therefore, unbeknownst to both the first and second market participants,
the at least one position of the second portfolio and the at least one position of the
first portfolio cannot be modified without affecting the other; and

resolving, automatically by the data transaction processing system without
identifying the first and second market participants to each other, the two or more
non-identical positions within the first portfolio and/or within the second portfolio
based on the first criteria and the second criteria to identify at least one of the two or
more non-identical positions of the first portfolio and/or the second portfolio that may
be offset against the other of the two or more non-identical positions of the first
portfolio and/or the second portfolio; and

deleting from the portfolio database, by the data transaction
processing system based on the resolving, the data record of the identified at least one
position of the first and/or second portfolios whereby a data size of the first and/or second portfolio stored in the portfolio database is reduced thereby while a risk profile, as a function of remaining positions in the first and/or second portfolio, is identical to the first or second risk profiles respectively, a
computational burden on transactional, data processing and storage requirements
being reduced thereby to less than such a burden would be for the unmodified first
and/or second portfolios.

These limitations, under their broadest reasonable interpretation are directed to certain methods of organizing human activity  / a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 The  computer and memory of  Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 16 and 22  are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:  a computer such as a communication device, storage unit and processor. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1,16,22 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   See Applicant’s specification para. 064 +  about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), if applicable. As removing the Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 16 and 22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1,16, and 22 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims to modifying deleting data files from the portfolio database are not patent-eligible.
	
 Response to Arguments

Abstract Idea
The applicant argues under 2A-1,  that the claimed invention is not abstract  as it performs a function that the participants are unable to perform themselves because they are anonymous to one another.
The applicant further argues that the claims describe a process of that may be used in the specific environment of an anonymized data transaction processing system to reduce the amount of data storage necessary to store data records indicative of trader portfolios, while also allowing market
participants to automatically “[minimize] risk and/or transactional fees associated with a
portfolio of bilateral positions without substantially altering a risk profile thereof.
The examiner disagrees as the anonymized arguments are not commensurate with the claimed invention and thus claims are abstract for the reasons in the rejection.    
The claims fail under Step One of the Alice framework for claiming the abstract idea of simplifying a trade portfolio through premature termination of certain transactions. This concept has concept has long been used in the financial industry, including with respect to OTC derivatives, to reduce risk between parties and is a fundamental economic practice for efficiently managing trade portfolios. Thus,  the claims  merely recite mental steps that are found the financial industry for simplifying trade portfolios through premature termination. In particular, all the claims merely recite routine features for simplifying a trade portfolio and rely on the same three foundational steps required for determining any premature termination, namely, (1) identifying the transactions, (2) selecting the transactions of the same trades, and (3) choosing the selected trades which are favorable for premature termination.   The idea at the heart of the claims  is the efficient management of portfolios with its different counterparties. Simplifying  trade portfolios is a fundamental economic practice as financial institutions have long known that reducing the number of trades on their books decreases their operational expenses and can reduce market and credit risks.   Many ways of simplifying a trade portfolio have been used prior to the filing of application.   The claimed method accomplishes this through collecting information, grouping related information together, and then using a techniques based on the Information  and selecting a certain group that meets certain criteria. This is all a mental process, an example of an abstract idea. To what extent the counterparties are in fact anonymous is a matter of claim  interpretation. The examiner reads the limitation to be anonymous as to the criteria each counter parties have entered to use to compress their book.  The level of  anonymity of the counterparty of these centrally cleared trades is due to the role and risk taken by the central clearing entity. The trades themselves each have a counter party and the identity of the counter party is irrelevant to the issue of patent eligibility.  
The applicant next argues that the claimed invention problems via technical solution of allowing each participant to specify criteria for the reducing, i.e., deleting from the portfolio database, the
data records indicative of positions in their portfolio wherein the claimed system resolves
each specified criteria to identify positions and counter positions which may be reduced, and
based thereon, deletes those positions to reduce the data size of one or both of the portfolios. 
  The examiner disagrees. As to removing the data records, the examiner views this step as post solution activity. Other than the widely understood clearing of stale data records, the specification fails to teach how this is a technical solution. While participants  can modify their portfolios to compress, i.e., delete, non-identical bilateral positions stored as data records in a portfolio database may lead to the data storage requirements to be reduced, this is not the motivation of the modification but an artifact of it. 
Under 2A-2, the applicant argues that the  current claims are integrated into a practical application of automatically identifying and resolving offsetting positions across multiple portfolios of anonymized participants according to user defined criteria in an anonymized transaction processing system to reduce, delete, one or more positions stored therein without identifying the affected participants to each other, resulting in a reduction of inter-dependent positions, and commensurate reduction of the data storage requirements, as well as risk and transaction fees, in an anonymized environment where the participants are unable to perform this function themselves. 
 The examiner disagrees as the computer  processor, the additional element, considered individually and as a whole, does not integrate the abstract idea into a practical application.  The additional elements – as claimed - merely invoke computers as a tool and do not reflect an improvement to the functioning of a computer or an improvement other technology or technical field. If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps
of the invention that provide the improvement described in the specification. Here, the broadest reasonable interpretation of the claims does not invoke any technological improvement. 

Under  2B the applicants submit that, at least based on the lack of any valid rejection under 35
U.S.C. §§ 102 or 103, as described below, the Examiner cannot make any such showing that
the claimed elements, in combination, are well-understood, routine, or conventional.  The examiner is not persuaded by this argument. The alleged problem the applicant identifies in each of the
  are economic, business, and legal hurdles, not technological challenges.  And even accepting applicant’s view that these particular ideas in the OTC derivative are not well-known, routine, or conventional, “[a] claim for a new abstract idea is still an abstract idea,” SAP, 898 F.3d at 1163
(quoting Synopsys, 839 F.3d at 1151), and “[a]dding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.” RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017).

  Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson  can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698